Case 2:19-cr-14040-KMM Document 64 Entered on FLSD Docket 09/11/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-14040-CR-MOORE/MAYNARD




  UNITED STATES OF AMERICA,

  v.

  CHARLTON EDWARD LA CHASE

        Defendant.
  ______________________________ /

                       JOINT POSITION REGARDING COMPETENCY
                                TO PROCEED TO TRIAL

         The United States hereby files this joint position regarding the competency of the defendant

  to proceed to trial having conferred with defense counsel.

         Pursuant to Title 18, United States Code, Section 4241(e), a Certificate of Restoration of

  Competency to Stand Trial was filed by the director of the facility in which the defendant was

  hospitalized.

         The United States agrees with the findings and opinions set forth in the forensic evaluation

  report of the defendant that is attached to the Certificate of Restoration of Competency to Stand

  Trial. The defense does to contest said findings and opinions. The parties will rely on the forensic

  evaluation report as evidence at the competency hearing. The parties will not be offering further

  evidence at the competency hearing. Therefore, the parties will urge the Court to find by a

  preponderance of the evidence that the defendant has recovered to such an extent that he is able to

  understand the nature and consequences of the proceedings against him and to assist properly in

  his defense, and order the defendant’s immediate discharge from the facility he was hospitalized
Case 2:19-cr-14040-KMM Document 64 Entered on FLSD Docket 09/11/2020 Page 2 of 2




  and set further proceedings in this matter.

                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                        By:     /s/Rolando Garcia
                                                ROLANDO GARCIA
                                                Assistant United States Attorney
                                                Florida Bar No. 0763012
                                                500 South Australian Avenue, Suite 400
                                                West Palm Beach, FL 33401
                                                Telephone: 561 820-8711/Fax 561 820-8777
                                                rolando.garcia@usdoj.gov




                                      Certificate of Service

        I HEREBY CERTIFY that on September 11, 2020, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF.


                                                       /s/ Rolando Garcia
                                                       Rolando Garcia
                                                       Assistant United States Attorney




                                                 2
